United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, OLD NATIONAL
STATION, College Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1618
Issued: January 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 23, 2007 appellant filed a timely appeal from the January 24, 2007 merit
decision of the Office of Workers’ Compensation Programs, which suspended her compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the suspension. The Board also has jurisdiction to review the Office’s January 25, 2007 merit
decision denying modification of an earlier suspension.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation under
5 U.S.C. § 8123(d) for refusing to submit to medical examinations.
FACTUAL HISTORY
On April 23, 2005 appellant, then a 40-year-old sales services distribution clerk, filed an
occupational disease claim alleging that her stress and depression were a result of her federal
employment. She attributed her condition to sexual harassment, a hostile work environment and

verbal abuse. The Office accepted her claim for major depressive disorder, single episode and
paid compensation for temporary total disability on the periodic rolls.
On January 4, 2006 the Office informed appellant that a second opinion evaluation by a
psychiatrist would be helpful in her case to determine the extent of her disability and to establish
whether work restrictions were indicated. Explaining that her full cooperation in the
examination was required, the Office notified appellant that her benefits may be suspended under
5 U.S.C. § 8123(d) for failure to report for examination. On January 18, 2006 the Office notified
appellant that she had an appointment with Dr. Russell Prince, a psychiatrist, on
February 3, 2006.
The Office confirmed that appellant did not show for the appointment and did not call.
On February 6, 2006 the Office issued a notice of proposed suspension of compensation. The
Office advised appellant that, if she believed she had a valid reason for failing to submit to or
cooperate with the scheduled examination, she had 14 days to submit her reasons in writing with
supporting evidence.
On February 18, 2006 appellant responded that she had previously written about the
procedure and validity of being referred to a second opinion. “Based on what I have read,” she
stated, “there is no reason for me to see a psychiatrist as I stated in the letter written to you dated
January 25, 2006 for which I have received no response.…” Appellant stated that she had not
refused to cooperate with any scheduled examinations. She noted that she already had an
appointment with her physician for the time frame selected. Appellant added: “I will make a
call to … the office of Russell Prince to make appointments to see the recommended persons.
However I do want the record to state that I did not refuse to cooperate.”
On February 27, 2006 the Office indicated that it was working to reschedule appellant’s
appointment. The Office telephoned appellant to emphasize that her compensation would be
suspended if she did not show for this appointment. On March 1, 2006 the Office notified
appellant that her appointment with Dr. Prince was rescheduled for March 17, 2006.
On March 6, 2006 appellant informed the Office by telephone that she could not make
the appointment “because she already had something to do.” The Office advised that second
opinion examinations were not based on the injured worker’s schedule. The Office further
advised appellant that she was not to obstruct the scheduling of her second opinion examination.
On March 13, 2006 the Office telephoned appellant to remind her that her appointment was set
for March 17, 2006 and that “this would not be changed to meet her schedule.” The Office
advised appellant that if she did not keep the appointment, she would be considered to be
obstructing the examination. Appellant informed the Office that her appointment was changed to
March 31, 2006.1
On March 15, 2006 the Office notified appellant that her appointment with Dr. Prince
was now scheduled for March 31, 2006. On March 17, 2006, however, the Office advised that

1

The Office later learned that appellant personally contacted Dr. Prince’s office to postpone the appointment.

2

Dr. Prince was now refusing to see her because of a letter appellant sent to him.2 The Office
informed appellant that her actions constituted an obstruction of the second opinion process.
In a decision dated March 22, 2006, the Office suspended appellant’s compensation
under 5 U.S.C. § 8123(d). The Office found three obstructions: appellant failed to show for her
February 3, 2006 appointment without valid cause; she directly contacted the office of the
second-opinion physician to postpone the appointment rescheduled for March 17, 2006,
bypassing both the Office and the Office’s medical scheduler; and her correspondence to the
second-opinion physician made him so uncomfortable he refused to see her. The Office
suspended appellant’s compensation effective March 21, 2006. The Office advised that only
after verification that appellant attended and fully cooperated with a future examination would
her benefits be reinstated, effective the date of compliance.
The Office arranged a second-opinion examination with another psychiatrist, Dr. Brian
Teliho, and again warned appellant that her benefits may be suspended under 5 U.S.C. § 8123(d)
for failure to report. Appellant kept her appointment on May 18, 2006. In a supplemental report
dated July 18, 2006, Dr. Teliho explained that although appellant exhibited several symptoms
consistent with personality disorder, the time frame and prior history of good mental health made
a personality disorder unlikely. He stated: “I do not feel it is necessary to order psychological
testing at this time. However, should further evidence come to light that the claimant had a longstanding mental health history requiring psychiatric or psychological care, I reserve the right to
change my opinion.”
On August 17, 2006 the Office notified appellant that she had an appointment for
psychological testing on September 5, 2006. She did not keep that appointment.
On September 12, 2006 the Office issued a notice of proposed suspension of
compensation. The Office informed appellant that if she believed she had a valid reason for
failing to submit to or cooperate with the scheduled examination, she had 14 days to submit her
reasons in writing with supporting evidence.
Appellant submitted documentation to show that she did not receive timely notice of the
appointment because the envelope was damaged by the U.S. Postal Service. On September 21,
2006 the Office informed appellant that she had submitted the proper documentation to confirm
that she did not receive timely notification. The Office notified her that her appointment for
psychological testing was rescheduled for October 3, 2006. The Office advised appellant that
Dr. Teliho would review the test results. On September 22, 2006 the Office explained that she
was being referred for psychological testing as a part of the second opinion evaluation process.
2

In a letter dated March 16, 2006, appellant asked Dr. Prince for his licensure information, for the number of
times the Office had asked him to evaluate cases in the past 12 months, for the percentage of cases decided in the
Office’s favor for which he provided a second opinion, what information his Office kept on file about claimants and
whether a claimant had legal rights to request a copy of the files kept in his office. She asked for advance copies of
the forms or documents that she would be required to complete, so she would have a sufficient amount of time to
review them and have her questions answered. Appellant also provided Dr. Prince with a copy of the documents
that she submitted to obtain help from her employer, a copy of a postal inspector’s investigative report, a copy of a
letter that she wrote to the Office claims examiner and a copy of the package she sent to the Office to support her
claim. She asked Dr. Prince to review this information prior to her arrival.

3

The Office warned her once again that her benefits may be suspended under 5 U.S.C. § 8123(d)
for refusing to report to or obstructing the examination.
Appellant did not keep the appointment. She did not call to reschedule or to advise that
she could not attend.
On October 4, 2006 the Office issued a notice of proposed suspension of compensation.
The Office informed appellant that, if she believed she had a valid reason for failing to submit to
or cooperate with the scheduled examination, she had 14 days to submit her reasons in writing
with supporting evidence. The Office explained that, if she did not show good cause, it would
suspend her compensation until after she attended and fully cooperated with the examination.
On October 18, 2006 appellant offered six reasons for failing to keep her appointment:
(1) the Office acted before the 14 days given her in the September 12, 2006 notice of proposed
suspension of compensation; (2) the appointment was already scheduled when the Office spoke
to her on September 21, 2006 and she had already clearly stated to the Office that it was not to
schedule any appointments until she submitted her response to the Office’s September 12, 2006
letter; (3) the Office provided no documentation that the testing was ordered by a doctor; (4) the
Office provided no medical rationale or reason for the testing; (5) the Office did not give her
timely notice, as the notice was postmarked September 28, 2006 and received on October 3,
2006, the same date as the appointment; and (6) the Office failed to provide a correct and truthful
statement of accepted facts. Appellant indicated that she would cooperate under certain
conditions, and she requested that her letters dated September 12 and 13, 2006 be addressed
before she submitted to any testing.
On December 18, 2006 the Office notified appellant that she had an appointment for
psychological testing on January 9, 2007. She did not keep this appointment. The Office
medical scheduler advised that in addition to sending a letter to appellant advising of the testing
date, she was called twice to confirm the appointment but appellant did not return the calls.
On January 18, 2007 appellant wrote the Office to advise that she received a letter dated
January 12, 2007, which enclosed a letter dated December 18, 2006. She explained that
January 12, 2007 was a Friday and January 15, 2007 was a holiday, so the earliest she could have
received this letter was January 16, 2007 and she did receive it on January 17, 2007. “I am not
going to open the letter,” she stated, “so that in the event I need to go to a hearing someone will
be able to see I did not tamper with the document.” Appellant asserted that she would not be
held accountable for any information in the letter dated January 12, 2007, since the information
was not received in a timely fashion and she did not open the envelope. She then asked: “Please
resubmit a copy of the letter enclosed with a more current date and please make an effort [to]
mail the information on the date of the document.”
On January 24, 2007 the Office called its medical scheduler to clarify the nature of the
latest notice sent to appellant:
“Ms. Tyler advised that the appointment letters sent by Baybrook are sent in an
envelope labeled QTC Medical Services with their address so that any returned or
refused letter will come back to their attention. She indicated that the letter I

4

described to her (dated December 18, 2006 in an envelope labeled U.S.
Department of Labor) was not sent by her office. She advised that when our
office receives a copy of the appointment letter, we send a duplicate copy to
claimant. HOWEVER, SHE CONFIRMED THAT CLAIMANT WAS MAILED
A LETTER DATED JANUARY 18, 2006 ON JANUARY 18, 2006 AND THIS
APPOINTMENT LETTER WAS IN AN ENVELOPE MARKED QTC
MEDICAL SERVICES WITH THEIR ADDRESS AS THE RETURN
ADDRESS AND THE LETTER WAS NOT RETURNED. Therefore, the letter
that claimant refused to open and returned to our office was not the letter that was
used to notify her of the appointment but a duplicate letter that was sent by our
office when our office received a copy of the letter from Baybrook Medical
Services.” (Emphasis in the original.)
In a decision dated January 24, 2007, the Office suspended appellant’s compensation
under 5 U.S.C. § 8123(d) effective that date. The Office found that appellant obstructed the
examination for a third time: “You obstructed by not showing for your appointments on
September 5 [and] October 3, 2006 and January 9, 2007 without valid cause.”
In a decision dated January 25, 2007, the Office reviewed its March 22, 2006 decision
suspending compensation and denied modification. Appellant had argued that the suspension
could have been avoided if she had been provided with timely notices; if the Office had returned
her several requests for a telephone call to address her concerns, instead of refusing contact; if
the Office had made an effort to respond to written correspondence in a timely fashion to address
her concerns; and had a particular claims examiner been the least bit professional, truthful and
reasonable. The Office found, however, that appellant was duly informed of the examination
and of the penalty for refusal or obstruction, that her appointment was rescheduled several times,
and that she failed to attend any of the scheduled examinations and then obstructed the last
examination by writing directly to the second opinion physician, resulting in the appointment’s
cancellation. The Office denied modification of its prior decision because the evidence still
showed that appellant obstructed an Office-directed second opinion examination.
LEGAL PRECEDENT
An employee shall submit to examination by a medical officer of the United States, or by
a physician designated or approved by the Secretary of Labor, after the injury and as frequently
and at the times and places as may be reasonably required.3 If an employee refuses to submit to
or obstructs an examination, his or her right to compensation is suspended until the refusal or
obstruction stops. Compensation is not payable while a refusal or obstruction continues, and the
period of the refusal or obstruction is deducted from the period for which compensation is
payable to the employee.4
To invoke this provision of the law, the Office must ensure that the claimant has been
properly notified of his or her responsibilities with respect to the medical examination
3

5 U.S.C. § 8123(a); 20 C.F.R. § 10.320 (1999).

4

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323 (1999).

5

scheduled. Either the claims examiner or the medical management assistant may contact the
physician directly and make an appointment for examination. The claimant and representative, if
any, must be notified in writing of the name and address of the physician to whom he or she is
being referred as well as the date and time of the appointment. The notification of the
appointment must contain a warning that benefits may be suspended under 5 U.S.C. § 8123(d)
for failure to report for examination. The claimant must have a chance to present any objections
to the Office’s choice of physician, or any reasons for failure to appear for the examination,
before the Office acts to suspend compensation.5
If the claimant does not report for a scheduled appointment, he or she should be asked in
writing to provide an explanation within 14 days. If good cause is not established, entitlement to
compensation should be suspended in accordance with 5 U.S.C. § 8123(d) until the date on
which the claimant agrees to attend the examination. Such agreement may be expressed in
writing or by telephone (documented on Form CA-110). When the claimant actually reports for
examination, payment retroactive to the date on which the claimant agreed to attend the
examination may be made. The claimant’s statement that he or she will not appear for an
examination is not sufficient to invoke the penalty. Refusal to schedule an examination at the
direction of the Office is also insufficient to invoke section 8123(d).6 The action of the
employee’s representative is considered the action of the employee for the purpose of
determining whether the employee refused to submit to or in any way obstructed an examination
required by the Office.7
ANALYSIS
The Office properly notified appellant of her responsibilities with respect to the medical
examination scheduled for February 3, 2006. The Office notified her in writing of the name and
address of the physician to whom she was being referred, as well as the date and time of the
appointment. The Office advised her that benefits could be suspended under 5 U.S.C. § 8123(d)
for failure to report. When appellant did not report for examination, the Office gave her 14 days
to explain in writing. She provided her reasons on February 18, 2006. The issue is whether she
established good cause.
The Board finds that appellant did not show good cause for refusing to submit to the
examination scheduled for February 3, 2006. She questioned the validity of the being referred to
a second opinion physician and saw no reason she should see a psychiatrist, but this is not her
decision to make. The law does not authorize her to administer the Act, to establish procedure or
to set policy. To the contrary, the law states in mandatory language that appellant “shall submit
to examination” by a physician designated or approved by the Secretary of Labor, after the injury

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14 (July 2000).
6

Id.

7

20 C.F.R. § 10.323.

6

and “as frequently and at the times and places as may be reasonably required.” This means as
often and at such times and places as the Office, not appellant, considers reasonably necessary.8
Appellant stated that she already had an appointment with her own physician for the time
frame selected. But that is beside the point. The Office determines the necessity for a second
opinion.9 It is not relevant whether appellant also had an appointment with her physician around
the same “time frame.” The law requires her to submit to an Office-directed examination as
directed. Again, it is not for appellant to decide whether circumstances lend themselves to a
second opinion. There is no discretion for her to exercise in this matter.
Appellant did not show good cause for refusing to submit to the February 3, 2006
examination. The Board therefore finds that the Office properly suspended her compensation
pursuant to 5 U.S.C. § 8123(d). The Board need not review appellant’s interventions in the
March 17 and 31, 2006 appointments. Her refusal to submit to the February 3, 2006 examination
is alone sufficient to invoke the statutory penalty. Although she wanted the record to show that
she did not refuse to cooperate, she did, by her actions, forfeit her entitlement to compensation
for the period of her refusal or obstruction.10
Appellant contends that the suspension could have been avoided if she had been provided
with timely notices; if the Office had returned her several requests for a telephone call to address
her concerns, instead of refusing contact; if the Office had made an effort to respond to written
correspondence in a timely fashion to address her concerns; and had a particular claims examiner
been the least bit professional, truthful and reasonable. The Office duly notified her of the
examination and of the penalty for refusal or obstruction. Notwithstanding her various
complaints with the Office, appellant is responsible for refusing to submit to the February 3,
2006 second opinion examination. The Board will affirm the Office’s January 25, 2007 decision
denying modification of the March 22, 2006 decision suspending compensation.
The Office also duly notified appellant of her responsibilities with respect to the
psychological testing scheduled for October 3, 2006. The Office notified her in writing of the
name and address of the physician to whom she was being referred, as well as the date and time
of the appointment. The Office warned her that benefits may be suspended under 5 U.S.C.
§ 8123(d) for failure to report. When appellant did not report, the Office gave her 14 days to
explain in writing. She provided her reasons on October 18, 2006. Again, the issue is whether
she showed good cause.
The Board finds that appellant did not show good cause for refusing to submit to the
testing scheduled on October 3, 2006. Appellant’s arguments concerning the September 12,
2006 notice of proposed suspension of compensation, and the 14-day period for providing a
written response, are misplaced. The Office accepted her reason for not keeping the
September 5, 2006 appointment, so the September 12, 2006 notice was moot. It had no bearing
8

Id. at § 10.320.

9

Id.

10

Id. at § 10.323.

7

on the appointment rescheduled for October 3, 2006. Appellant may have made clear to the
Office that it was not to schedule any appointments until she submitted her response to the
September 12, 2006 notice, but she may not place conditions on the Office’s discretionary
authority. Again, as a beneficiary under the Act, appellant has a statutory obligation to submit to
examination as often and at such times and places as the Office considers reasonably necessary.
When she refuses, the law provides a penalty.
A question arose whether psychological testing was reasonably required. On July 18,
2006 Dr. Teliho, the second opinion psychiatrist, reported that he did not feel it was necessary to
order such testing because he thought a personality disorder was unlikely, but he did report that
appellant exhibited several symptoms consistent with personality disorder, and the Office noted
that he was relying on assumptions about appellant’s history and previous relationships at work.
Because testing would settle the matter objectively, the Office determined that Dr. Teliho should
review such test results to complete his second opinion evaluation. This determination was
within the Office’s authority to develop and evaluate medical evidence.11
Appellant alleged but offered no proof that the Office did not give her timely notice. The
record shows that the Office notified her on September 21, 2006. Appellant alleged that she
received this notice on October 3, 2006, the same date as the appointment, but most likely she
was speaking of the duplicate notice the Office sends after it receives a copy of the original
appointment notice from its medical scheduler. She would later make the same claim with
respect to her January 9, 2007 appointment.
Finally, appellant objected to the statement of accepted facts. But this is no excuse to
refuse psychological testing.
Appellant did not show good cause for refusing to submit to the testing scheduled on
October 3, 2006. The Board therefore finds that the Office properly suspended her compensation
pursuant to 5 U.S.C. § 8123(d). The Board need not review appellant’s failure to keep her
January 9, 2007 appointment, as her refusal to submit to the October 3, 2006 testing is sufficient
to invoke the statutory penalty. Appellant forfeits her compensation for the period of her refusal.
The Board will affirm the Office’s January 24, 2007 decision to suspend her compensation.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation under
5 U.S.C. § 8123(d) for refusing to submit to medical examinations.

11

See generally Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical
Evidence, Chapter 2.810 (April 1993).

8

ORDER
IT IS HEREBY ORDERED THAT the January 25 and 24, 2007 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: January 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

